PER CURIAM
Defendant was convicted of felony driving while suspended. ORS 487.560. On August 23,1983, defendant was placed on five-years probation, as a condition of which he was ordered to serve one year in the Josephine County Jail. The jail time was to be served consecutive to a five-year unrelated prison sentence, which had four years and 11 months remaining at the time of disposition of this case.
Defendant contends and the state concedes that defendant’s sentence is improper, because it maybe more than five years from the date of disposition of this case before he completes the one-year county jail term. See ORS 137.010; State v. Maddox, 29 Or App 787, 789, 564 P2d 1372, rev den 280 Or 171 (1977). We therefore modify the trial court order so that defendant’s probationary period, including any remaining jail time, shall end on August 23, 1988.
Order modified so that defendant’s probationary period, including any unexpired jail time, shall end on August 23,1988.